Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated September 28, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency (1) denying petitioner’s application for a supplemental grant of assistance to meet the cost of transportation necessary to attend an alcoholic rehabilitation program mandated by the agency and (2) authorizing recovery of a supplemental shelter allowance. Petition granted to the extent that the determination is modified, on the law, by deleting therefrom the provision which affirmed the denial of a supplementary grant for transportation and substituting therefor a provision reversing the denial and granting the said application. Determination otherwise confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements, and matter remitted to the State commissioner for a determination of the actual transportation expenses incurred by petitioner’s commuting to and from the alcoholic rehabilitation center. In our view, the determination of the State commissioner that the statute and regulations fail to provide for reimbursement for transportation expenses incurred in attending an alcoholic rehabilitation treatment center was erronéous. Although no specific provision is made for such reimbursement, a proper reading of the statute and various regulations indicate a legislative intent to provide for such reimbursement (see Social Services Law, § 365-a; 18 NYCRR 505.10). It is reasonable to include alcoholic rehabilitation, treatment within the definition of medical care, for which a transportation allowance is permitted. Therefore, we conclude that petitioner should be entitled to a transportation allowance for his expenses in getting to and from the rehabilitation center. Damiani, J. P., O’Connor, Lazer and Margett, JJ., concur.